DETAILED ACTION


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michelle Manning on 04/28/2022.

	The application has been amended as follows:

In the claims filed on 03/16/2022:
In claim 1 at line 14, please delete the word(s) “the” before the word(s) “p-type thermoelectric threads”.
In claim 1 at line 15, please delete the word(s) “the” before the word(s) “n-type thermoelectric threads”.
In claim 5 at lines 15-16, please delete the word(s) “the” before the word(s) “p-type thermoelectric threads”.
In claim 6 at lines 14-15, please delete the word(s) “the” before the word(s) “p-type thermoelectric threads”.
In claim 7 at line 2, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “thermoelectric fabric”.
In claim 8 at lines 14-15, please delete the word(s) “the” before the word(s) “p-type thermoelectric threads”.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 5, 6, 8.

Regarding claims 1, 5, 6, 8, YAZAWA (WO 2017059392 A1) teaches the state of the art of a flexible thermoelectric generator comprising a woven material comprising a series of longitudinal threads having a repeating thread pattern comprising an n-type thermoelectric thread, a p-type thermoelectric thread, and an insulating thread.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a series of transverse threads that are interwoven with the longitudinal threads, the series of transverse threads having a repeating thread pattern, the repeating thread pattern comprising a first double-sided thread comprising an electrically conductive bottom surface and an oppositely facing insulating top surface, a second double-sided thread comprising an electrically conductive bottom surface and an oppositely facing insulating top surface, and a third double-sided thread comprising an electrically conductive top surface and an oppositely facing insulating bottom surface, wherein the first double-sided threads in the series of transverse threads provide electrically conductive paths between the p-type thermoelectric threads in the series of longitudinal threads, but not between the n-type thermoelectric threads in the series of longitudinal threads, the second double-sided threads in the series of transverse threads provide electrically conductive paths between the n-type thermoelectric threads in the series of longitudinal threads, but not between the p-type thermoelectric threads in the series of longitudinal threads, and the third double-sided threads provide electrically conductive paths between the n-type thermoelectric threads and the p-type thermoelectric threads in the series of longitudinal threads”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726